
	
		I
		112th CONGRESS
		1st Session
		H. R. 1205
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Quigley (for
			 himself and Mr. Cummings) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 40, United States Code, to enhance
		  authorities with regard to the disposal of real property, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Real Property Disposal
			 Enhancement Act of 2011.
		2.Duties of the
			 General Services Administration and executive agencies
			(a)In
			 generalSection 524 of title
			 40, United States Code, is amended to read as follows:
				
					524.Duties of the
				General Services Administration and executive agencies
						(a)Duties of the
				General Services Administration
							(1)GuidanceNot later than 6 months after the date of
				the enactment of this section, and when necessary thereafter, the Administrator
				of General Services shall issue guidance for the development and implementation
				of executive agency real property plans. Such guidance shall include
				recommendations on—
								(A)how to identify
				excess properties;
								(B)how to evaluate
				the costs and benefits involved with disposing of real property;
								(C)how to prioritize
				disposal decisions based on agency missions and anticipated future need for
				holdings; and
								(D)how best to
				dispose of those properties identified as excess to meet the needs of the
				agency.
								(2)Annual
				report
								(A)In
				generalThe Administrator
				shall submit an annual report, for each of the first 5 years after 2011, to the
				congressional committees listed in subparagraph (C) based on data submitted
				from all executive agencies, detailing executive agency efforts to reduce real
				property assets and the information required by subparagraph (B).
								(B)Report
				contentsThe report shall
				contain the following information for the year covered by the report:
									(i)The aggregated
				estimated market value and number of real property assets under the custody and
				control of all executive agencies, set forth government-wide and by agency, and
				for each at the constructed asset level and at the facility/installation
				level.
									(ii)The aggregated
				estimated market value and number of surplus and excess real property assets
				under the custody and control of all executive agencies, set forth
				government-wide and by agency, and for each at the constructed asset level and
				at the facility/installation level.
									(iii)(I)The aggregated cost for
				maintaining all surplus and excess real property under the custody and control
				of all executive agencies, set forth government-wide and by agency, and for
				each at the constructed asset level and at the facility/installation
				level.
										(II)For purposes of subclause (I), costs for
				real properties owned by the Federal Government shall include recurring
				maintenance and repair costs, utilities, cleaning and janitorial costs, and
				roads and grounds expenses.
										(III)For purposes of subclause (I), costs
				for real properties leased by the Federal Government shall include lease costs,
				including base and operating rent and any other relevant costs listed in
				subclause (II) not covered in the lease contract.
										(iv)The aggregated
				estimated deferred maintenance costs of all real property under the custody and
				control of all executive agencies, set forth government-wide and by agency, and
				for each at the constructed asset level and at the facility/installation
				level.
									(v)For each surplus
				and excess real property facility/installation disposed of, an indication
				of—
										(I)the geographic
				location with address and description of such property;
										(II)the size,
				including square footage and acreage, of such property;
										(III)the date and
				method of disposal;
										(IV)the estimated
				replacement value of such property; and
										(V)the proceeds
				obtained from the disposition of such property.
										(vi)The amount of time required to fully
				dispose of surplus and excess real property under the custody and control of
				all executive agencies, set forth government-wide and by agency, and for each
				at the constructed asset level and at the facility/installation level.
									(vii)The cost to dispose of surplus and excess
				real property under the custody and control of all executive agencies, set
				forth government-wide and by agency, and for each at the constructed asset
				level and at the facility/installation level.
									(viii)Such other
				information as the Administrator considers appropriate.
									(C)Congressional
				committeesThe congressional committees listed in this
				subparagraph are as follows:
									(i)The Committee on Oversight and Government
				Reform and the Committee on Transportation and Infrastructure of the House of
				Representatives.
									(ii)The Committee on
				Homeland Security and Governmental Affairs and the Committee on Environment and
				Public Works of the Senate.
									(3)AssistanceThe
				Administrator shall assist executive agencies in the identification and
				disposal of excess real property.
							(b)Duties of
				executive agencies
							(1)In
				generalEach executive agency
				shall—
								(A)maintain adequate
				inventory controls and accountability systems for property under its
				control;
								(B)continuously
				survey property under its control to identify excess property;
								(C)promptly report
				excess property to the Administrator;
								(D)perform the care
				and handling of excess property; and
								(E)transfer or
				dispose of excess property as promptly as possible in accordance with authority
				delegated and regulations prescribed by the Administrator.
								(2)Specific
				requirements with respect to real propertyWith respect to real property, each
				executive agency shall—
								(A)develop and
				implement a real property plan in order to identify properties to declare as
				excess using the guidance issued under subsection (a)(1);
								(B)identify and
				categorize all real property owned, leased, or otherwise managed by the
				agency;
								(C)establish adequate
				goals and incentives that lead the agency to reduce excess real property in
				such agency’s inventory;
								(D)demonstrate,
				before declaring any real property as excess, that there will be no loss of
				public recreational opportunities or other public benefits as a result of
				declaring the real property as excess; and
								(E)when appropriate,
				use the authorities in section 572(a)(2)(B) of this title in order to identify
				and prepare real property to be reported as excess.
								(3)Additional
				requirementsEach executive
				agency, as far as practicable, shall—
								(A)reassign property
				to another activity within the agency when the property is no longer required
				for the purposes of the appropriation used to make the purchase;
								(B)transfer excess
				property under its control to other Federal agencies and to organizations
				specified in section 321(c)(2) of this title; and
								(C)obtain excess properties from other Federal
				agencies to meet mission needs before acquiring non-Federal
				property.
								.
			(b)Clerical
			 amendmentThe item relating to section 524 in the table of
			 sections at the beginning of chapter 5 of such title is amended to read as
			 follows:
				
					
						524. Duties of the General Services
				Administration and executive
				agencies.
					
					.
			3.Enhanced
			 authorities with regard to preparing properties to be reported as
			 excessSection 572(a)(2) of
			 title 40, United States Code, is amended—
			(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
			(2)by inserting after
			 subparagraph (A) the following new subparagraph:
				
					(B)Additional
				authority(i)From the fund described
				in paragraph (1), subject to clause (iv) of this subparagraph, the
				Administrator may obligate an amount to pay the direct and indirect costs
				related to identifying and preparing properties to be reported excess by
				another agency.
						(ii)The General Services
				Administration shall be reimbursed from the proceeds of the sale of such
				properties for such costs.
						(iii)Net proceeds shall be dispersed
				pursuant to section 571 of this title.
						(iv)The authority under clause (i) to
				obligate funds to prepare properties to be reported excess does not include the
				authority to convey such properties by use, sale, lease, exchange, or
				otherwise, including through leaseback arrangements or service
				agreements.
						(v)Nothing in this subparagraph is
				intended to affect subparagraph
				(D).
						.
			4.Enhanced
			 authorities with regard to reverted real property
			(a)Authority To pay
			 expenses related to reverted real propertySection 572(a)(2)(A) of title 40, United
			 States Code, is amended by adding at the end the following:
				
					(iv)The direct and indirect costs associated
				with the reversion, custody, and disposal of reverted real
				property.
					.
			(b)Requirements
			 related to sales of reverted property under section 550Section
			 550(b)(1) of title 40, United States Code, is amended—
				(1)by inserting
			 (A) after (1)
			 In
			 general.—; and
				(2)by adding at the end the
			 following:
					
						If the official, in consultation
			 with the Administrator, recommends reversion of the property, the Administrator
			 shall take control of such property, and, subject to subparagraph (B), sell it
			 at or above appraised fair market value for cash and not by lease, exchange,
			 leaseback arrangements, or service agreements.(B)Prior to sale, the Administrator shall make
				such property available to State and local governments and certain non-profit
				institutions or organizations pursuant to this section and sections 553 and 554
				of this
				title.
						.
				(c)Requirements
			 related to sales of reverted property under section 553Section
			 553(e) of title 40, United States Code, is amended—
				(1)by inserting
			 (1) after this section.—; and
				(2)by adding at the end the
			 following:
					
						If the Administrator determines that
			 reversion of the property is necessary to enforce compliance with the terms of
			 the conveyance, the Administrator shall take control of such property and,
			 subject to paragraph (2), sell it at or above appraised fair market value for
			 cash and not by lease, exchange, leaseback arrangements, or service
			 agreements.(2)Prior to sale, the Administrator shall make
				such property available to State and local governments and certain non-profit
				institutions or organizations pursuant to this section and sections 550 and 554
				of this
				title.
						.
				(d)Requirements
			 related to sales of reverted property under section 554Section
			 554(f) of title 40, United States Code, is amended—
				(1)by inserting
			 (1) after this section.—; and
				(2)by adding at the end the
			 following:
					
						If the Secretary, in consultation
			 with the Administrator, recommends reversion of the property, the Administrator
			 shall take control of such property and, subject to paragraph (2), sell it at
			 or above appraised fair market value for cash and not by lease, exchange,
			 leaseback arrangements, or service agreements.(2)Prior to sale, the
				Administrator shall make such property available to State and local governments
				and certain non-profit institutions or organizations pursuant to this section
				and sections 550 and 553 of this
				title.
						.
				5.Agency retention
			 of proceedsThe text of
			 section 571 of title 40, United States Code, is amended to read as
			 follows:
			
				(a)Proceeds from
				transfer or sale of real property
					(1)Deposit of net
				proceedsNet proceeds
				described in subsection (d) shall be deposited into the appropriate real
				property account of the agency that had custody and accountability for the real
				property at the time the real property is determined to be excess.
					(2)Expenditure of
				net proceedsThe net proceeds deposited pursuant to paragraph (1)
				may only be expended—
						(A)as authorized in
				annual appropriations Acts, for activities described in section 524(b) of this
				title and disposal activities, including paying costs incurred by the General
				Services Administration for any disposal-related activity authorized by this
				title; and
						(B)as authorized in annual appropriations
				Acts, by the agency for maintenance and repairs of such agency’s real property
				necessary for such real property’s disposal or for the repair or alteration of
				the agency’s other real property, except that proceeds may not be authorized
				for expenditure in an appropriations Act for any repair or alteration project
				that is subject to the requirements of section 3307 of this title without a
				prospectus submitted by the General Services Administration and approved by the
				Committee on Transportation and Infrastructure of the House of Representatives
				and the Committee on Environment and Public Works of the Senate.
						(3)Deficit
				reductionAny net proceeds
				described in subsection (d) from the sale, lease, or other disposition of
				surplus real property that are not expended under paragraph (2) shall be used
				for deficit reduction.
					(b)Effect on other
				sectionsNothing in this section is intended to affect section
				572(b), 573, or 574 of this title.
				(c)Disposal agency
				for reverted propertyFor the purposes of this section, for any
				real property that reverts to the United States under sections 550, 553, and
				554 of this title, the General Services Administration, as the disposal agency,
				shall be treated as the agency with custody and accountability for the real
				property at the time the real property is determined to be excess.
				(d)Net
				proceedsThe net proceeds described in this subsection are
				proceeds under this chapter, less expenses of the transfer or disposition as
				provided in section 572(a) of this title, from a—
					(1)transfer of excess
				real property to a Federal agency for agency use; or
					(2)sale, lease, or
				other disposition of surplus real property.
					(e)Proceeds from
				transfer or sale of personal property
					(1)In
				generalExcept as otherwise
				provided in this subchapter, proceeds described in paragraph (2) shall be
				deposited in the Treasury as miscellaneous receipts.
					(2)ProceedsThe
				proceeds described in this paragraph are proceeds under this chapter
				from—
						(A)a transfer of
				excess personal property to a Federal agency for agency use; or
						(B)a sale, lease, or
				other disposition of surplus personal property.
						(3)Payment of
				expenses of sale before depositSubject to regulations under this
				subtitle, the expenses of the sale of personal property may be paid from the
				proceeds of sale so that only the net proceeds are deposited in the Treasury.
				This paragraph applies whether proceeds are deposited as miscellaneous receipts
				or to the credit of an appropriation as authorized by
				law.
					.
		6.Demonstration
			 authority
			(a)In
			 generalSubchapter II of
			 chapter 5 of title 40, United States Code, is amended by adding at the end the
			 following new section:
				
					530.Demonstration
				program of inapplicability of certain requirements of law
						(a)AuthorityEffective
				for fiscal years 2011 and 2012, the requirements of section 501(a) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(a)) shall not apply to
				eligible properties.
						(b)Eligible
				propertiesA property is
				eligible for purposes of subsection (a) if it meets both of the following
				requirements:
							(1)The property is selected for demolition by
				an agency and is a Federal building or other Federal real property located on
				land not determined to be excess, for which there is an ongoing Federal need,
				and not to be used in any lease, exchange, leaseback arrangement, or service
				agreement.
							(2)The property
				is—
								(A)located in an area
				to which the general public is denied access in the interest of national
				security and where alternative access cannot be provided for the public without
				compromising national security; or
								(B)the property
				is—
									(i)uninhabitable;
									(ii)not a housing
				unit; and
									(iii)selected for
				demolition by an agency because either—
										(I)the demolition is
				necessary to further an identified Federal need for which funds have been
				authorized and appropriated; or
										(II)the property
				poses risk to human health and safety or has become an attractive
				nuisance.
										(c)Limitations
							(1)Department of
				Veterans AffairsA property of the Department of Veterans Affairs
				may not be considered an eligible property for purposes of subsection
				(a).
							(2)Requirements and
				notificationsWith respect to an eligible property described in
				subsection (b), the land underlying the property remains subject to all public
				benefit requirements and notifications for disposal.
							(d)Notification to
				Congress
							(1)List of eligible
				propertiesA list of each
				eligible property described in subsection (b) that is demolished or scheduled
				for demolition, by date of demolition or projected demolition date, shall be
				sent to the congressional committees listed in paragraph (2) and published on
				the website of the General Services Administration biannually beginning 6
				months after the date of the enactment of this section.
							(2)Congressional
				committeesThe congressional committees listed in this paragraph
				are as follows:
								(A)The Committee on
				Oversight and Government Reform and the Committee on Transportation and
				Infrastructure of the House of Representatives.
								(B)The Committee on
				Homeland Security and Governmental Affairs and the Committee on Environment and
				Public Works of the Senate.
								(e)Relationship to
				other provisions of lawNothing in this section may be construed
				as interfering with the requirement for the submission of a prospectus to
				Congress as established by section 3307 of this title or for all demolitions to
				be carried out pursuant to section 527 of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 title 40, United States Code, is amended by inserting after the item relating
			 to section 529 the following new item:
				
					
						530. Demonstration program of
				inapplicability of certain requirements of
				law.
					
					.
			7.Federal real
			 property database
			(a)In
			 GeneralSubchapter II of
			 chapter 5 of title 40, United States Code, as amended by section 6, is further
			 amended by adding at the end the following new section:
				
					531.Federal real
				property database
						(a)Database
				requiredNot later than one
				year after the date of the enactment of this section, the Administrator of the
				General Services Administration shall establish and maintain a single,
				comprehensive, and descriptive database of all Federal real property under the
				custody and control of all executive agencies, other than Federal real property
				excluded for reasons of national security, in accordance with subsection
				(b).
						(b)Required
				information for databaseThe Administrator shall collect from the
				head of each executive agency descriptive information, except for classified
				information, of the nature, use, and extent of the Federal real property of
				each such agency, including the following:
							(1)The geographic location of each Federal
				real property of each such agency, including the address and description for
				each such property.
							(2)The total size of
				each Federal real property of each such agency, including square footage and
				acreage of each such property.
							(3)The relevance of
				each Federal real property to the agency’s mission.
							(4)The level of use
				of each Federal real property for each such agency, including whether such
				property is excess, surplus, underutilized, or unutilized.
							(5)The number of days each Federal real
				property is designated as excess, surplus, underutilized, or unutilized.
							(6)The annual operating costs of each Federal
				real property.
							(7)The replacement value of each Federal real
				property.
							(c)Access to
				database
							(1)Federal
				agenciesThe Administrator
				shall, in consultation with the Director of the Office of Management and
				Budget, make the database established and maintained under this section
				available to other Federal agencies.
							(2)Public
				accessTo the extent
				consistent with national security, the database shall be accessible by the
				public at no cost through the website of the General Services
				Administration.
							(d)ApplicabilityNothing in this section may be construed to
				require an agency to make available to the public information that is exempt
				from disclosure pursuant to section 552(b) of title 5, United States
				Code.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 title 40, United States Code, is amended by inserting after the item relating
			 to section 530 the following new item:
				
					
						531. Federal real property
				database.
					
					.
			8.Sustainable
			 disposal of property
			(a)In
			 GeneralSubchapter III of
			 chapter 5 of title 40, United States Code, is amended by adding at the end the
			 following new section:
				
					560.Sustainable
				disposal of propertyThe head
				of each Federal agency shall divert at least 50 percent of construction and
				demolition materials and debris by the end of fiscal year
				2015.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 title 40, United States Code, is amended by inserting after the item relating
			 to section 559 the following new item:
				
					
						560. Sustainable disposal of
				property.
					
					.
			
